Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1-2, 4-15, and 17-28 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “a first of the at least two light emitting elements comprises a semiconductor layered body configured to emit the light, and first and second electrodes electrically connected to the semiconductor layered body, the first and second electrodes being electrically connected to the plurality of wirings, respectively, and wherein the at least two light emitting elements further comprise: a third electrode of a second of the at least two light emitting elements is electrically connected to one of the plurality of wirings, a fourth electrode of the second of the at least two light emitting elements is electrically connected to a different one of the plurality of wirings, and the third electrode of the second of the at least two light emitting elements being electrically connected to the second electrode of the first of the at least two light emitting elements” as recited in claim 1 is the first major difference between the prior art and the claimed invention and the second major difference is the limitation “the plurality of wirings being electrically connected to the at least two light emitting elements; wherein the housing has a plurality of depressed portions formed on a third surface adjacent to the second surface, wherein the housing is coupled to an mounting board such that the third surface of the housing adjoins the mounting board, and wherein each of the wirings is electrically connected to the mounting board via a solder such that the solder fills at least part of each of the depressed portions” as recited in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811